Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to an AMENDMENT entered on December 10, 2020 for patent application 15/849,924 filed on December 21, 2017.
 

Claims 1-3, 5-7 and 9-14 are pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al. (Pub. No.: US 2007/0124363) in view of Liu et al. (Pub. No.: US 2017/0300363) and Sirota et al. (Pub. No.: US 2015/0135185).
a method, comprising: assigning, with a first control node (Fig. 3D, elements 150 and 250), at least two first network nodes as at least two second control nodes (Fig. 3D, elements 160, 260 and 265, paras. [0077] and [0078]); receiving, with the at least two second control nodes, a computing task from the first control node, wherein the computing task is a portion of a computational problem (Fig. 3D, Job1, Task1, Task2, TaskN-M, paras. [0077] and [0078]); designating, with each of the at least two second control nodes, one or more additional network nodes to process one or more portions of the computing task (Fig. 3D, elements 170A-N, 270A-N, paras. [0077] and [0078]); sending, with each of the at least two second control nodes, the one or more portions of the computing task to the one or more additional network nodes for processing (Fig. 3D, task arrows between “Task1” in element 265 to element 170A, between “Task2” in element 265 to element 170B, and between “TaskN-M” in element 265 to element 170N, paras. [0077]-[0080]); and receiving, with each of the at least two second control nodes and from the one or more additional network nodes, one or more processed portions of the computing task (Fig. 3D, result arrows between “Task1” in element 265 to element 170A, between “Task2” in element 265 to element 170B, and between “TaskN-M” in element 265 to element 170N, paras. [0077]-[0080]); combining, with each of the at least two second control nodes, the one or more portions of the computing task to form a completed computing task; and sending, with each of the at least two second control nodes, the completed computing task to the first control node; and combining, with the first control node, the completed computing tasks that are received from the at least two second control nodes, to form a completed computational problem (Figs. 3D and 4, paras. [0082]-[0084]. First, figure 3D shows, as do many other sections of Lurie, that a Job may be made up of a plurality of tasks. .
Lurie does not explicitly disclose determining, with each of the at least two second control nodes, an amount of computing power necessary to process the computing task, and thus does not explicitly disclose designating the one or more additional network nodes to process one or more portions of the computing task based at least in part on the determined amount of computing power. However, in analogous art, Liu discloses techniques for computer resource allocation, wherein a “modular electronic device identifies a plurality of computing tasks to be performed and determines a plurality of required sets of computing resources respectively required to perform the plurality of computing tasks (para. [0008]),” wherein “the modular electronic device can select one or more tasks to perform based on the sensed context of currently available resources. For example, the modular electronic device can monitor currently available resources and capabilities and can compare such currently available resources to required resources associated with various tasks and/or queues of tasks. Based on such comparison, the modular electronic device can identify one or more tasks that are currently 
The combination of Lurie and Liu does not explicitly disclose determining, with the at least one second control node, an amount of processing power available in a local area network; designating, with the at least one second control node, at least one of one or more additional control nodes or one or more supplemental network nodes located in a service provider network to complete the computing task based on a determination that the amount of processing power available in the local area network is insufficient to complete the computing task, the service provider network being separate from the local area network, and the one or more additional control nodes or one or more supplemental network nodes are not included in the local area network. However, in analogous art, Sirota discloses methods for the dynamic scaling of a cluster of computing nodes, disclosing “computer networks that interconnect numerous computing systems to support [organization’s] operations, such as with the computing systems being co-located (e.g., as part of a local network) or instead located in multiple distinct geographical locations (e.g., connected via one or more private or shared intermediate networks) (para. [0001]),” wherein a routine “receives program execution 
Regarding claim 2, the combination of Lurie, Liu and Sirota discloses the method of claim 1, and further discloses further comprising: combining, with the at least one second control node, the one or more processed portions of the computing task to form a completed computing task; and sending, with the at least one second control node, the completed computing task to the first control node (Lurie, Fig. 3D, “Results Job1” arrow between Job Manager 265 and Technical Computing Client 250, para. [0078]). 
Regarding claim 3, the combination of Lurie, Liu and Sirota discloses the method of claim 1, and further discloses wherein the first control node is a master control node (Lurie, Fig. 3D, elements 150 and 250, paras. [0077] and [0078]. The client 150 can be referred to as a master control node.).
the method of claim 1, and further discloses wherein the first control node is at least one of a master control node or another intermediary control node (Lurie, Fig. 3D, elements 150 and 250, paras. [0077] and [0078]. The client 150 can be referred to as a master control node.).
Regarding claim 10, the combination of Lurie, Liu and Sirota discloses the method of claim 1, and further discloses wherein the one or more additional network nodes are consumer grade equipment, wherein the consumer grade equipment are each at least one of a desktop computer, a tablet computer, a laptop computer, a handheld computer, an Internet-enabled mobile telephone, a personal digital assistant, a smart watch, or a video game console (Lurie, para. [0052]; “Each of the client 150, server 160 and workstation 170 can be any type of computing device (102', 102'' and 102''') as described above and respectively configured to be capable of computing and communicating the operations described herein;” para. [0051]; “Moreover, the computing device 102 may be any computer system such as a workstation, desktop computer, server, laptop, handheld computer or other form of computing or telecommunications device that is capable of communication and that has sufficient processor power and memory capacity to perform the operations described herein.”). 
Regarding claim 11, the combination of Lurie, Liu and Sirota discloses the method of claim 10, and further discloses wherein the one or more additional network nodes are two different types of consumer grade equipment (Lurie, paras. [0051] and [0052]. Different workstations 170A, 170B and 170N could obviously be different types of computers as described by Lurie; i.e. 170A could be a desktop computer, 170B could be a laptop, etc.).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al. (Pub. No.: US 2007/0124363) in view of Liu et al. (Pub. No.: US 2017/0300363) and Sirota et al. (Pub. No.: US 2015/0135185), and further in view of Sun et al. (Pub. No.: US 2013/0028091).
Regarding claim 6, the combination of Lurie, Liu and Sirota discloses the method of claim 1, but does not explicitly disclose further comprising: assigning, with the at least one second control node, the one or more additional network nodes to be one or more additional intermediary control nodes. However, in analogous art, Sun discloses that in a system with various nodes, each assigned different functionality, “it is also possible to assign a function of the master node to another arbitrary cluster node,” which teaches that various functionality of one node can be assigned to a different node. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lurie, Liu and Sirota to allow for assigning, with the at least one second control node, the one or more additional network nodes to be one or more additional intermediary control nodes. This would have produced predictable and desirable results, in that it would allow for the system to increase the number of intermediary nodes, which could potentially improve the performance of the system.
 

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al. (Pub. No.: US 2007/0124363) in view of Liu et al. (Pub. No.: US 2017/0300363) and Sirota et al. (Pub. No.: US 2015/0135185), and further in view of de los Reyes et al. (Pub. No.: US 2011/0289134).
the method of claim 1, but does not explicitly disclose wherein at least one of the first control node or the at least one second control node is one of a residential gateway, a business gateway, or a virtual gateway. However, in analogous art, de los Reyes discloses that a “secure network control node 108 also operates as the gateway interface between external enterprise user devices and the public network 114,” wherein “the secure network control node 108 includes a virtual private gateway (VPG) device 120 (paras. [0015] and [0016]),” which teaches that gateway devices may also act as control nodes; i.e. that a single node can have a plurality of functions. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lurie, Liu and Sirota to allow for at least one of the first control node or the at least one second control node to be one of a residential gateway, a business gateway, or a virtual gateway. This would have produced predictable and desirable results, in that it would allow for potential cost reduction in the system by combining multiple features into fewer devices.
Regarding claim 9, the combination of Lurie, Liu and Sirota discloses the method of claim 1, but does not explicitly disclose wherein the one or more additional network nodes are at least one of residential gateways, business gateways, or virtual gateways. However, in analogous art, de los Reyes discloses that a “secure network control node 108 also operates as the gateway interface between external enterprise user devices and the public network 114,” wherein “the secure network control node 108 includes a virtual private gateway (VPG) device 120 (paras. [0015] and [0016]),” which teaches that gateway devices may also act as control nodes; i.e. that a single node can have a plurality of functions. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lurie, Liu and .


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al. (Pub. No.: US 2007/0124363) in view of Liu et al. (Pub. No.: US 2017/0300363) and Sirota et al. (Pub. No.: US 2015/0135185), and further in view of Eda et al. (Pub. No.: US 2018/0349465).
Regarding claim 12, the combination of Lurie, Liu and Sirota discloses the method of claim 1, but does not explicitly disclose wherein the at least one second control node designates the one or more additional network nodes to process one or more portions of the computing task based at least in part on proximity of the one or more additional network nodes to the at least one second control node. However, in analogous art, Eda discloses that “nodes that have a closer physical proximity to the request processing node may be given a higher weight than nodes that have a further physical proximity to the request processing node. This may help determine a node that minimizes input/output (110) data transfer between the node and an end user, and minimizes a delay in execution completion (para. [0056]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lurie, Liu and Sirota to allow for the at least one second control node to designate the one or more additional network nodes to process one or more portions of the computing task based at least in part on proximity of the one or more additional network nodes to the at least one 
Regarding claim 13, the combination of Lurie, Liu and Eda discloses the method of claim 12, and further discloses wherein the proximity of the one or more additional network nodes is determined based at least in part on at least one of logical proximity of the one or more additional network nodes to the at least one second control node or physical proximity of the one or more additional network nodes to the at least one second control node (Eda, para. [0056]. This claim is rejected on the same grounds as claim 12.).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lurie et al. (Pub. No.: US 2007/0124363) in view of Liu et al. (Pub. No.: US 2017/0300363) and Sirota et al. (Pub. No.: US 2015/0135185), and further in view of Huang et al. (Pub. No.: US 2016/0072917).
Regarding claim 14, the combination of Lurie, Liu and Sirota discloses the method of claim 1, but it could be argued that the combination does not explicitly disclose  further comprising: receiving, with the at least one second control node and from the one or more additional network nodes, information associated with the one or more additional network nodes, wherein the information includes information regarding processing power of the one or more additional network nodes; and determining, with the at least one second control node and based on the information received from the one or more additional network nodes, a number of the one or more additional network nodes necessary to complete the computing task. However, in analogous art, Huang discloses a network comprising a host computer and a number of mobile computing devices in communication over a communications .


Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the new grounds of rejection in view of Sirota.
Regarding Applicant’s arguments on pages 12-13:
Independent claim 1 of the present application, from which claims 2, 3, 5-7, and 9-14 depend, recites, inter alia, a method including "combining, with each of the at least two second control nodes, the one or more portions of the computing task to form a completed computing task," "sending, with each of the at least two second control nodes, the completed computing task to the first control node," and "combining, with the first control node, the completed computing tasks that are received from the at least two second control nodes, to form a completed computational problem" where "the computing task is a portion of a computational problem" (emphasis added). In other words, the first control node utilizes multiple second control nodes to complete tasks, each of which are part of a single computational problem, where the second control nodes can utilize additional nodes for completing portions of its own task. For the reasons discussed below, the Applicant respectfully submits that the cited references fail to disclose or suggest the above recitations. 
At page 7 of the Office Action, the Office alleges that Lurie discloses the claimed separation of portions of a single computing task and combination thereof to form a completed computing task, where tasks are combined to form a completed computational problem. Specifically, the Office refers to Figure 4 and paragraphs [0082] through [0084] of Lurie as allegedly disclosing the above recitation of the present claims. However, the cited portion of Lurie is directed to a system that simply distributes tasks among available workers. As illustrated in Figure 4 and described in the cited paragraphs, Lurie discloses that a client 250 can submit a task, which is assigned to a worker 270, which returns a result that is provided to the client 250. That is the extent of the system in Lurie, the distribution of tasks among available workers 270. Lurie fails to disclose or suggest (1) the separation of tasks into portions of tasks each of which are distributed to different workers, (2) the combination of completed portions of tasks into a completed task, or (3) the combination of completed tasks into a completed computational problem, all of which are recited in the present claims. Instead, Lurie simply distributes tasks, without any suggestion that the tasks are part of a greater whole or that the tasks themselves might be broken into portions to be completed by other nodes and then combined together by the 


Examiner’s response:
Examiner disagrees that “Lurie simply distributes tasks, without any suggestion that the tasks are part of a greater whole or that the tasks themselves might be broken into portions to be completed by other nodes and then combined together by the distributing node.” First, figure 3D shows, as do many other sections of Lurie, that a Job may be made up of a plurality of tasks. There is a box inside element 265 with 4 sections; Job1; Task1; Task2; and TaskN-M. Thus, it is clear that a Job can be comprised of a plurality of Tasks. Second, a client can perform more than one Job. Client 150B in figure 4 is shown as requesting that Job2 and Job3 be performed. Such a plurality of jobs could obviously relate to a similar overall project or mission. Thus, a plurality of completed Tasks can be combined to produce a completed Job, and a plurality of completed Jobs can be combined to produce a completed project or mission, i.e. a “computational problem.” The claim language does not specify what exactly “combining… to form a completed computational problem” means, and thus Examiner is interpreting it to mean that storing a plurality of completed Jobs on a device can be seen as combining them, as users of the system would be able to access the combined results. Therefore, Examiner maintains the rejection in view of Lurie, Liu and Sirota.


Conclusion
Claims 1-3, 5-7 and 9-14 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 13, 2021